 

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
BETWEEN
QUEST SOLUTION, INC.
AND
THOMAS O. MILLER

 

The Employment Agreement, dated May 1, 2015 (the “Employment Agreement”), by and
between Quest Solution, Inc., a Delaware corporation (the “Company”), and Thomas
O. Miller, an individual (the “Executive”) is hereby amended, effective as of
September 3, 2015 (the “Effective Date”), as set forth herein.

 

Paragraph 1.1 of the Employment Agreement is hereby is amended by deleting
Paragraph 1.1 in its entirety and substituting the following in its place:

 

1.1 Position. Executive shall serve as the Company’s Chief Executive Officer,
President and Chairman of the Board, with such duties as are customarily
associated with the position of a Chief Executive Officer and President for a
public company. Notwithstanding the foregoing, Executive shall report to and
perform the specific duties and responsibilities assigned to him by the
Company’s Board of Directors.

 

Except as specifically amended herein, all other terms and conditions of the
Employment Agreement shall remain unchanged and shall continue in full force and
effect.

 

[Signature Page Follows.]

 

 

   

 

IN WITNESS WHEREOF, the Company and the Executive have executed this First
Amendment to Employment Agreement as of the Effective Date.

 

  QUEST SOLUTION, INC.  

 

  By: /s/ Scot Ross   Name: Scot Ross   Title: Chief Financial Officer

 

  EXECUTIVE  

 

  By: /s/ Thomas O. Miller   Name: Thomas O. Miller

 

Signature Page to First Amendment to Employment Agreement

 

 

   

